

DIGITAL MEDIA SOLUTIONS, INC.
2020 OMNIBUS INCENTIVE PLAN
RESTRICTED SHARE UNIT AWARD AGREEMENT


This Restricted Share Unit Award Agreement (this “RSU Award Agreement”), dated
as of October 28, 2020 (the “Date of Grant”), is made by and between Digital
Media Solutions, Inc., a Delaware corporation (the “Company”), and [●] (the
“Participant”). Capitalized terms used but not defined herein shall have the
meaning ascribed to them in the Digital Media Solutions, Inc. 2020 Omnibus
Incentive Plan (as may be amended from time to time, the “Plan”).
1.    Grant of Restricted Share Units. The Company hereby grants to the
Participant [●] Restricted Share Units (the “RSUs”), subject to all of the terms
and conditions of this RSU Award Agreement and the Plan.
2.    Vesting.
(a)    The RSUs shall become vested as of the date of the Company’s 2021 annual
meeting of stockholders (the “Vesting Date”); provided that the Participant
remains in continuous service with the Company or its Affiliates through the
Vesting Date.


(b)    Except as set forth in Section 2(c) below, if the Participant’s service
is terminated for any reason, (i) this RSU Award Agreement shall terminate and
all rights of the Participant with respect to RSUs that have not vested as of
the date of termination shall immediately terminate, (ii) any such unvested RSUs
shall be forfeited without payment of any consideration, and (iii) neither the
Participant nor any of the Participant’s successors, heirs, assigns, or personal
representatives shall thereafter have any further rights or interests in such
unvested RSUs.


(c)    If the Participant’s service is terminated due to the Participant’s death
or Disability or following a Change in Control, then all RSUs shall immediately
vest and shall be settled as soon as practicable after the date of such
termination of service in accordance with Section 3 below.


3.    Settlement. Each RSU granted hereunder shall represent the right to
receive one Share (the “Settlement”). The Settlement shall occur as soon as
practicable after the applicable vesting date.







--------------------------------------------------------------------------------



4.    Voting and Other Rights. The Participant shall have no rights of a
stockholder with respect to the RSUs (including the right to vote and the right
to receive distributions or dividends) unless and until Shares are issued in
respect thereof following the applicable vesting date. Notwithstanding the
foregoing, if the Company declares a regular cash dividend to the holders of
Shares during the period beginning on the Date of Grant and ending on the date
the RSUs are settled, then the Participant shall be credited with dividend
equivalents equal to the dividends the Participant would have received if the
Participant had been the owner of a number of Shares equal to the number of RSUs
credited to the Participant on such dividend payment date (the “Dividend
Equivalent”). Any Dividend Equivalent shall be converted into additional RSUs
based on the Fair Market Value of a Share on the dividend payment date. The
Participant shall continue to be credited with Dividend Equivalents until the
Settlement of the corresponding RSU or, if applicable, the forfeiture of the
corresponding RSU. The Dividend Equivalents so credited shall be subject to the
same terms and conditions as the corresponding RSU, and they shall vest (or, if
applicable, be forfeited) and be settled in the same manner and at the same time
as the corresponding RSU, as if they had been granted at the same time as such
RSU.


5.    RSU Award Agreement Subject to Plan. This RSU Award Agreement is made
pursuant to all of the provisions of the Plan, which is incorporated herein by
this reference, and is intended, and shall be interpreted in a manner, to comply
therewith. In the event of any conflict between the provisions of this RSU Award
Agreement and the provisions of the Plan, the provisions of the Plan shall
govern. The Participant hereby acknowledges receipt of a copy of the Plan. The
Participant hereby acknowledges that all decisions, determinations and
interpretations of the Administrator in respect of the Plan, this RSU Award
Agreement and the RSUs shall be final and conclusive.


6.    No Rights to Continuation of Service. Nothing in the Plan or this RSU
Award Agreement shall confer upon the Participant any right to continue in the
service of the Company or its Affiliates.


7.    Section 409A Compliance. The intent of the parties is that the payments
and benefits under this RSU Award Agreement comply with Section 409A of the
Code, to the extent subject thereto, and accordingly, to the maximum extent
permitted, this RSU Award Agreement shall be interpreted to be in compliance
therewith. Notwithstanding anything contained herein to the contrary, the
Participant shall not be considered to have terminated service with the Company
for purposes of any payments under this RSU Award Agreement which are subject to
Section 409A of the Code until the Participant would be considered to have
incurred a “separation from service” from the Company within the meaning of
Section 409A of the Code. Each amount to be paid or benefit to be provided under
this RSU Award Agreement shall be construed as a separate identified payment for
purposes of Section 409A of the Code. Without limiting the foregoing and
notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, amounts that would otherwise be payable and benefits
that would otherwise be provided pursuant to this RSU Award Agreement or any
other arrangement between the Participant and the Company during the six-month
period immediately following the Participant’s separation from service shall
instead be paid on the first business day after the date that is six months
following the Participant’s separation from service (or, if earlier, the
Participant’s date of death). The Company makes no representation that any or
all of the payments described in this RSU Award Agreement will be exempt from or
comply with Section 409A of the Code and makes no undertaking to preclude
Section 409A of the Code from applying to any such payment. The Participant
shall be solely responsible for the payment of any taxes and penalties incurred
under Section 409A of the Code.





--------------------------------------------------------------------------------



8.    Governing Law. This RSU Award Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
the principles of conflicts of law of such state.


9.    RSU Award Agreement Binding on Successors. The terms of this RSU Award
Agreement shall be binding upon the Participant and upon the Participant’s
heirs, executors, administrators, personal representatives, transferees,
assignees and successors in interest, and upon the Company and its successors
and assignees, subject to the terms of the Plan.


10.    No Assignment. Notwithstanding anything to the contrary in this RSU Award
Agreement, neither this RSU Award Agreement nor any rights granted herein shall
be assignable by the Participant.


11.    Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this RSU Award Agreement, including but not limited to all
acts and documents related to compliance with federal and/or state securities
and/or tax laws.


12.    Severability. Should any provision of this RSU Award Agreement be held by
a court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
RSU Award Agreement, the balance of which shall continue to be binding upon the
parties hereto with any such modification (if any) to become a part hereof and
treated as though contained in this original RSU Award Agreement. Moreover, if
one or more of the provisions contained in this RSU Award Agreement shall for
any reason be held to be excessively broad as to scope, activity, subject or
otherwise so as to be unenforceable, in lieu of severing such unenforceable
provision, such provision or provisions shall be construed by the appropriate
judicial body by limiting or reducing it or them, so as to be enforceable to the
maximum extent compatible with the applicable law as it shall then appear, and
such determination by such judicial body shall not affect the enforceability of
such provisions or provisions in any other jurisdiction.


13.    Entire Agreement. This RSU Award Agreement and the Plan contain the
entire agreement and understanding among the parties as to the subject matter
hereof, and supersedes any other agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof.


14.    Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.


15.    Counterparts; Electronic Signature. This RSU Award Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original and all of which together shall be deemed to be one and the same
instrument. The Participant’s electronic signature of this RSU Award Agreement
shall have the same validity and effect as a signature affixed by the
Participant’s hand.


16.    Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.







--------------------------------------------------------------------------------



17.    Set-Off. The Participant hereby acknowledges and agrees, without limiting
the rights of the Company or its Affiliates otherwise available at law or in
equity, that, to the extent permitted by law, the number of Shares due to the
Participant under this RSU Award Agreement may be reduced by, and set-off
against, any or all amounts or other consideration payable by the Participant to
the Company or its Affiliates under any other agreement or arrangement between
the Participant and the Company or its Affiliates; provided that any such
set-off does not result in a penalty under Section 409A of the Code.


[Signature Pages Follow]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this RSU Award Agreement as
of the date set forth above.


DIGITAL MEDIA SOLUTIONS, INC.
By:     


Print Name:    


Title:    


PARTICIPANT


Signature:     


Print Name:    


















[Signature Page to RSU Award Agreement]



